Case 20-34740-KLP       Doc 12      Filed 12/10/20 Entered 12/10/20 12:27:12          Desc Main
                                    Document     Page 1 of 7



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


   IN RE:                                       )
                                                )
   MICHAEL WIGGINS                              )       Case No. 20−34740−KLP
   BERYL MUHAMMAD WIGGINS                       )       Chapter 7
                                                )
                          Debtors               )

                      MOTION TO EXPEDITE HEARING ON MOTION
                   TO EXTEND STAY AND TO SHORTEN NOTICE PERIOD

            COME NOW the Debtors, by counsel, and move this Court to Expedite the Hearing on the

   Motion to Extend the Automatic Stay and to Shorten Notice Period, and in support thereof state as

   follows:

            1.    On December 2, 2020 (hereinafter the “Petition Date”), the Debtors filed a

   petition for relief under Chapter 7 of the Bankruptcy Code (the “instant case”).

            2.    Within the year prior to filing the instant case, Debtors have been debtors in one

   (1) pending Chapter 13 bankruptcy case (the “previous case”). The previous case was a Chapter

   13 bankruptcy case filed on August 3, 2018 and dismissed on or about April 15, 2020 (Case No.

   18-33969) (the “previous case”). In addition, Mr. Wiggins has been a debtor in a Chapter 7 case

   filed on October 31, 2011 wherein he received a discharge on February 8, 2012 (Case No. 11-

   36912).




                                               1
   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   jkane@kaneandpapa.com
   Counsel for Debtors
Case 20-34740-KLP        Doc 12    Filed 12/10/20 Entered 12/10/20 12:27:12              Desc Main
                                   Document     Page 2 of 7



           3.      Pursuant to 11 U.S.C. § 362, the hearing on the Debtors’ Motion to Extend the

   Automatic Stay (“Motion”) must be heard within thirty (30) days of the filing of the petition.

           4.      The Court does not have any available hearing dates to allow the required fourteen

   (14) days’ notice of the hearing on the Motion.

           WHEREFORE, the Debtors respectfully request that the Court expedite the hearing on

   the Motion to Extend the Automatic Stay, Shorten the Notice Period required for said Motion, and

   grant it such other and further relief as is just and proper.

                                                   Respectfully submitted,

                                                   MICHAEL WIGGINS
                                                   BERYL MUHAMMAD WIGGINS
                                                   By Counsel




   /s/ James E. Kane
   James E. Kane (VSB# 30081)
   KANE & PAPA, P.C.
   P. O. Box 508
   Richmond, Virginia 23218-0508
   Telephone (804) 225-9500
   Counsel for Debtors




                                                  2
Case 20-34740-KLP      Doc 12    Filed 12/10/20 Entered 12/10/20 12:27:12            Desc Main
                                 Document     Page 3 of 7



                                         CERTIFICATION

          I, James E. Kane, pursuant to Local Rule 9013-1(N), do hereby certify that:

         1.      I have carefully examined the matter and concluded that there is a true need for
   an emergency hearing,

          2.      I have not created the emergency through any lack of due diligence.

          3.      I have made a bona fide effort to resolve the matter without hearing.


                                               By:     /s/ James E. Kane
                                                           James E. Kane




                               CERTIFICATE OF SERVICE

          I certify that on December 10, 2020, I have transmitted a true copy of the
   foregoing document electronically through the Court’s CM/ECF system or by mail to the
   Debtor, Chapter 7 trustee, the United States trustee if other than by the electronic means
   provided for at Local Bankruptcy Rule 2002-1, all attorneys appearing in the previous
   case as listed below, and to all creditors and parties in interest of the mailing matrix
   attached hereto.


                                               /s/ James E. Kane
                                               Counsel for Debtors




                                               3
Case 20-34740-KLP        Doc 12     Filed 12/10/20 Entered 12/10/20 12:27:12           Desc Main
                                    Document     Page 4 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   MICHAEL WIGGINS                               )       Case No. 20−34740−KLP
   BERYL MUHAMMAD WIGGINS                        )       Chapter 7
                                                 )
                          Debtors                )

                               NOTICE OF MOTION AND HEARING

          The above Debtors have filed a Motion for an Expedited Hearing on the Motion to Extend
   the Automatic Stay and to Shorten the Notice Period in the above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219




                                                4
Case 20-34740-KLP      Doc 12    Filed 12/10/20 Entered 12/10/20 12:27:12            Desc Main
                                 Document     Page 5 of 7




                Attend a hearing on December 22, 2020 at 10:00 a.m. in the Honorable Keith
                 L. Phillips’ Courtroom, U.S. Bankruptcy Court, 701 E. Broad Street, Room
                 5100, Richmond, VA 23219If no timely response has been filed opposing the
                 relief requested, the court may grant the relief without holding a hearing.

          If you or your attorney do not take these steps, the court may decide that you do not
      oppose the relief sought in the motion or objection and may enter an order granting that
      relief.

                                               Respectfully submitted,

                                               MICHAEL WIGGINS
                                               BERYL MUHAMMAD WIGGINS
                                               By Counsel




   /s/ James E. Kane
   James E. Kane (VSB# 30081)
   KANE & PAPA, P.C.
   P. O. Box 508
   Richmond, Virginia 23218-0508
   Telephone (804) 225-9500
   Counsel for Debtors



                                   CERTIFICATE OF SERVICE

           I certify that on December 10, 2020, I have transmitted a true copy of the foregoing
   document electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter
   13 trustee, the United States trustee if other than by the electronic means provided for at Local
   Bankruptcy Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all
   creditors and parties in interest of the mailing matrix attached hereto.


                                               /s/ James E. Kane
                                               Counsel for Debtors




                                               5
    Case 20-34740-KLP   Doc 12   Filed 12/10/20 Entered 12/10/20 12:27:12   Desc Main
                                 Document     Page 6 of 7


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         AES/HEAA
                         Attn: Bankruptcy
                         1200 N. 7th Street
                         Harrisburg, PA 17102


                         Bridgecrest Credit
                         7300 E Hampton Ave
                         Suite 101
                         Mesa, AZ 85209


                         Chaplin & Gonet - Mr & Ms King
                         5211 West Broad Street
                         Suite 100
                         Richmond, VA 23230


                         City of Petersburg
                         Treasurer's Office
                         P.O. Box 1271
                         Petersburg, VA 23804


                         City of Petersburg Utilities
                         P.O. Box 1271
                         Petersburg, VA 23804


                         Comcast Communications Llc
                         c/o Waypoint Resource Group
                         Po Box 1081
                         San Antonio, TX 78294


                         Credit Acceptance
                         25505 West 12 Mile Rd
                         Suite 3000
                         Southfield, MI 48034


                         Direct TV
                         PO Box 11732
                         Newark, NJ 07101


                         Dominion Energy
                         P O Box 26543
                         Colonial Heights, VA 23834


                         Elephant Auto Insurance
                         c/o Receivable Management Inc
                         7206 Hull Rd Ste 211
                         Richmond, VA 23235
Case 20-34740-KLP   Doc 12   Filed 12/10/20 Entered 12/10/20 12:27:12   Desc Main
                             Document     Page 7 of 7



                     Patient First
                     c/o Receivable Management Inc
                     7206 Hull Rd Ste 211
                     Richmond, VA 23235


                     Petersburg Hospital Company LL
                     Southside Reg Med Ctr
                     324 S Main St
                     Emporia, VA 23847


                     Russel Taylor
                     14110 Kendal Wood Drive
                     Upper Marlboro, MD 20772


                     Shippers Choice of VA
                     c/o Purnell McKennett
                     9214 Center St, STE 101
                     Manassas, VA 20110


                     Southside Regional Medical
                     c/o Newsome Law Office
                     324 S Main St
                     Emporia, VA 23847


                     TACS
                     P O Box 31800
                     Henrico, VA 23294


                     Trexis One Insurance
                     c/o I C System Inc
                     P.O. Box 64378
                     St. Paul, MN 55164


                     Virginia Farm Bureau Fire & Ca
                     c/o Chaplin & Gonet
                     4808 Radford Ave.
                     Richmond, VA 23230
